Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Interview Summary and Response to Arguments

A proposed amendment to claim 1 and the prior art of Ruff were discussed. Applicant arguments against the prior art of Ruff were found not persuasive. 

The examiner agreed that the proposed amendment (“wherein the elastic modulus of the thermoset elastomer and of the flexible magnetic sheet material is less than 0.1 GPa”), would overcome the rejection under 35 U.S.C 102(a)(1) in view of the prior art of record, but that further search and consideration would be needed to determine the patentability of the proposed amendments to the claims.

Regarding the rejection under 102(a)(1) of claims 1 and 24 over RUFF with the prior art of Prince as an evidentiary reference (Final Action-7/12/2021), Applicant argues that RUFF does not teach “a flex layer consisting of a thermoset elastomer” (Interview Agenda, p. 2). Applicant bases his argument in that RUFF’s matrix forming compound comprising polyurethane is not necessarily a thermoset elastomer (Agenda, point i)). Additionally, Applicant argues that the evidentiary reference of Prince does not mend Ruff’s alleged deficiency, since Prince teaches a “polyurethane rubber” being a thermoset 

This was found not to be persuasive. 

First, regarding Applicant’s argument that RUFF does not teach “a flex layer consisting of a thermoset elastomer,” as previously presented on the Response to Arguments section, as well as the rejection under 35 U.S.C 102(a)(1), Final Office Action mailed 7/12/2021, Ruff does indeed teach such flexible layer consisting of a thermoset elastomer. 
Ruff disclosure pertains to a “permanent print-surface coating 24” that can comprise a single material in a layer, or a composite material in a layer, or a laminate of two or more layers of the same or different materials [0030], that can be a free standing film (a layer) prepared from the coating composition, stretched in order to release mechanical stresses, and then glued or adhered to the upper surface of the print bed substrate (analogous to the claimed “binding layer”) [0057]. Said composite material of the print-surface coating 24, can also comprise one or more filler material and/or adhesive material, in combination with the matrix-forming compound or composition, providing the  adhesive properties needed for the first layer of the print to remain well bonded to the print bed surface [0031]. Ruff discloses non-limiting examples of suitable or useful matrix forming compounds or compositions for said permanent print-surface 24 (analogous to the claimed “flex layer”) such as, styrene maleic anhydride (SMA), cross-linking polyurethane, and cycloaliphatic epoxy, and a mixture thereof, which are crosslinked using a hardener, a curing agent, or through application of heat or ultraviolet light [0033]. nd edition of Applied Plastics Engineering Handbook, Processing, Materials, and Applications, Plastics Design Library, 2017, Pages 109-125.

Mark discloses in p. 109, para. 1, that elastomers are defined by their very large deform-ability with essentially complete recoverability.  In  order for a material to exhibit this type of elasticity, three  molecular  requirements  must  be  met:  (1)  the  material  must  consist  of  polymeric  chains,  (2)  the  chains must have a high degree of flexibility and mo-bility,  and  (3)  the  chains  must  be  joined  into  a  net-work structure. The rubber-like elasticity required in order to obtain the elastomeric recoverability is  obtained by joining together or “crosslinking” pairs of  segments,  approximately  one  out  of  a  hundred,  thereby  preventing  stretched  polymer  chains  from  irreversibly  sliding  by  one  another. These  elastomers are frequently included in the category of “thermosets,” which are polymers having a network structure  which  is  generated  or  “set”  by  thermally  induced  chemical  crosslinking  reactions.  
Furthermore, in p. 110, 2nd col., 1st para., “The  most  widely  used  elastomers  are  natural  rubber [17],  synthetic  polyisoprene  and  butadiene  rubbers,  styrene–butadiene  copolymers,  ethylene-propylene  rubber  (specifically  EPDM),  butyl  and  halobutyl elastomers, polyurethanes, polysiloxanes, polychloroprenes,  nitrile  rubber,  polyacrylic  rub-bers,  fluorocarbon  elastomers,  and  thermoplastic  elastomers.” Therefore, Ruff’s cross-linking polyutherane used for the flex layer 24 has been shown to be a thermoset elastomer, as required by the instant application independent claims, and as such rendering Applicant’s arguments moot.  

Applicant's arguments have been fully considered but they are not persuasive. 

In response to Applicant's argument that the references fail to show certain features of Applicant's invention, Agenda, p. 2 point ii), 
“Ruff still does not teach a binding layer consisting of a flexible magnetic sheet. Ruff merely teaches that the print substrate may be a metal, and that the metal may be slightly bent by a user. The only teaching of magnets in Ruff is a discussion of magnets distributed within the intermediate base structure, which is described as rigid, not flexible,” 
it is noted that the features upon which applicant relies (i.e., magnets in the binding layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner respectfully calls to the attention of the Applicant, that the claim limitation only requires the binding layer “to be a flexible magnetic sheet,” features which are clearly taught by Ruff, and clearly presented in the Final Office Action. Ruff’s [0064] discloses – inter alia - “The substrate (binding layer) of the coated printer bed can comprise a metal or a ferromagnetic material (hence, the substrate – analogous to the binding layer, is magnetic), over which the coating is applied (hence, different from that of the thermoset elastomer of the flex layer). The gauge or thickness of a steel substrate typically has sufficient flexibility to allow the user to slightly bend the bed plate. The steel or other ferromagnetic material can be attached to the intermediate base structure using magnets mounted into the intermediate base structure (analogous to the claimed “a binding layer removably coupled to a rigid base structure of the three-dimensional object printer by way of a binding mechanism,” from claim 24). The strength of the magnetic attraction is sufficient to hold the coated print bed tightly and in the proper orientation and position against the 3D printer, despite the relatively thinness and flexibility of the coated print bed.” The Examiner takes official notice regarding the fact that a material can present magnetic properties and not be a magnet.

Therefore, Applicant’s argument is found not to be persuasive.

Consequently, the rejection of the instant application under 35 U.S.C. 102(a)(1) as being clearly anticipated in view of Ruff, on the Final Office Action mailed 7/12/2021 is sustained.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712